Case 1:18-cv-00823-CFC Document 198 Filed 07/01/20 Page 1 of 2 PageID #: 20428




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 PAR PHARMACEUTICAL, INC., PAR                      )
 STERILE PRODUCTS, LLC, and ENDO                    )
 PAR INNOVATION COMPANY, LLC,                       )
                                                    )
                   Plaintiffs,                      )     C.A. No. 18-823-CFC
                                                    )
         v.                                         )
                                                    )
 EAGLE PHARMACEUTICALS INC.,                        )
                                                    )
                   Defendant.                       )

                           STIPULATION FOR EXTENSION OF TIME

        IT IS HEREBY STIPULATED AND AGREED by the undersigned counsel for Plaintiffs

Par Pharmaceutical, Inc., Par Sterile Products, LLC and Endo Par Innovation Company, LLC and

Defendant Eagle Pharmaceuticals Inc., subject to the approval of the Court, that the deadline for

Defendant to file a public version of its June 24, 2020 letter to the Court regarding the case status

(D.I. 197) shall be extended by July 6, 2020.

                                                    Respectfully submitted,
 FARNAN LLP                                         POTTER ANDERSON & CORROON LLP

 By: /s/ Michael J. Farnan                          By:    /s/ Bindu A. Palapura
     Brian E. Farnan (#4089)                               David E. Moore (#3983)
     Michael J. Farnan (#5165)                             Bindu A. Palapura (#5370)
     919 North Market St.                                  Stephanie E. O’Byrne (#4446)
     12th Floor                                            Hercules Plaza, 6th Floor
     Wilmington, DE 19801                                  1313 N. Market Street
     Tel: 302-777-0300                                     Wilmington, DE 19801
     bfarnan@farnanlaw.com                                 Tel: (302) 984-6000
     mfarnan@farnanlaw.com                                 dmoore@potteranderson.com
                                                           bpalapura@potteranderson.com
 Attorneys for Plaintiffs                                  sobyrne@potteranderson.com

 Dated: July 1, 2020                                Attorneys for Defendant
 6784544 / 45185
Case 1:18-cv-00823-CFC Document 198 Filed 07/01/20 Page 2 of 2 PageID #: 20429




      IT IS SO ORDERED this ___ day of July, 2020.

                                              _________________________________
                                                    United States District Judge




                                          2
